     Case: 1:15-cr-00018 Document #: 328 Filed: 10/09/18 Page 1 of 17 PageID #:2535   1

 1                       TRANSCRIBED FROM DIGITAL RECORDING
 2                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
 3                              EASTERN DIVISION
                                            )
 4         UNITED STATES OF AMERICA,        )
                                            )
 5                      Plaintiff,          ) Case No. 15 CR 18-1
                   vs.                      )           15 CR 18-2
 6                                          )           15 CR 18-3
           VIBGYOR OPTICAL SYSTEMS, INC., )
 7         BHARAT VERMA,                    ) Chicago, Illinois
           also known as "Victor Verma,"    ) February 20, 2015
 8         and                              )
           URVASHI VERMA, also known as     )
 9         "Sonia Verma" and "Urvashi       )
           Bhushan",                        )
10                      Defendants.         )
11                         TRANSCRIPT OF PROCEEDINGS
              BEFORE THE HONORABLE SUSAN E. COX, MAGISTRATE JUDGE
12
         APPEARANCES:
13       For the Plaintiff:             HON. ZACHARY T. FARDON
                                        UNITED STATES ATTORNEY
14                                      BY: MR. BOLLING W. HAXALL
                                            MS. SHOBA PILLAY
15                                      Assistant United States Attorneys
                                        219 South Dearborn Street, Suite 500
16                                      Chicago, IL 60604
17       For Defendant Vibgyor
         Optical Systems and
18       Bharat Verma:                  ARNSTEIN & LEHR, LLP
                                        BY: MR. RONALD D. MENAKER
19                                          MR. NANCY L. DePODESTA
                                        161 North Clark Street, Suite 4200
20                                      Chicago, IL 60601
21            **PLEASE NOTIFY OF INCORRECT SPEAKER IDENTIFICATION**
                   NOTE: FAILURE TO STAND NEAR THE MICROPHONE MAKES
22                 PORTIONS UNINTELLIGIBLE AND INAUDIBLE
         Transcriber:
23                             SANDRA M. MULLIN,
                          United States District Court
24                    219 South Dearborn Street, Room 2260
                            Chicago, Illinois 60604
25                         Telephone: (312) 554-8244
                        Sandra_Mullin@ilnd.uscourts.gov
     Case: 1:15-cr-00018 Document #: 328 Filed: 10/09/18 Page 2 of 17 PageID #:2536   2

 1       APPEARANCES: (Continued)
 2       For Defendant
         Urvashi Verma:                 FEDERAL DEFENDER PROGRAM
 3                                      BY: MS. ROSE LINDSAY-GUIMARAES
                                        55 East Monroe Street, Suite 2800
 4                                      Chicago, IL 60603
 5
         ALSO PRESENT:                  MR. ALBERT MALDONADO,
 6                                      Pretrial Services.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
     Case: 1:15-cr-00018 Document #: 328 Filed: 10/09/18 Page 3 of 17 PageID #:2537   3

 1             (Proceedings heard in open court:)
 2                   THE CLERK: Case No. 15 CR 18, USA versus Vibgyor
 3       Optical Systems, et al.
 4                   MR. HAXALL: Good afternoon, your Honor. Bolling
 5       Haxall and Shoba Pillay on behalf of the United States.
 6                   THE COURT: Good afternoon.
 7                   MR. MENAKER: Judge, good afternoon. Ron Menaker
 8       and Nancy DePodesta on behalf of both Victor Verma, or Bharat
 9       Verma, who is present, and Vibgyor Optical Company.
10                   THE COURT: Good afternoon to you as well.
11                   MS. LINDSAY: And good afternoon. Rose Lindsay,
12       Federal Defender Program on behalf of Ms. Urvashi Verma, who
13       is present.
14                   THE COURT: Good afternoon.
15                   MR. MALDONADO: Good afternoon, your Honor. Albert
16       Maldonado, pretrial services.
17                   THE COURT: Good afternoon to you. And thank you
18       for your updated reports, which I received and I've reviewed.
19                   This is an initial appearance as well as
20       arraignment; correct?
21                   MR. HAXALL: Yes, your Honor.
22                   THE COURT: Okay. The purpose of the hearing today
23       is to inform you of the charge that's been filed against you
24       to take your plea to that charge. But before I do any of
25       that, I need to inform you of your constitutional rights. So
     Case: 1:15-cr-00018 Document #: 328 Filed: 10/09/18 Page 4 of 17 PageID #:2538   4

 1       listen carefully because, at the end of what I'm going to
 2       say, I'm going to make sure that you understand what it is
 3       I've explained to you. Okay? Yes?
 4                   MR. VERMA: Yes.
 5                   MS. VERMA: Yes.
 6                   THE COURT: Okay. You're not required to make any
 7       statements to the governmental authorities. If you've made a
 8       statement, you need not say anything else. If you choose to
 9       make a statement, you may stop at any time. Keep in mind any
10       statement you make to the government can be used against you.
11       Do you understand what I've just explained to you concerning
12       statements?
13                   MS. VERMA: Yes.
14                   MR. VERMA: Yes.
15                   THE COURT: Thank you. I also want to advise you
16       that you have the right to counsel and to confer with your
17       counsel at every critical stage of this criminal proceeding,
18       including this one. What that means in plain English is that
19       at any time during this hearing, or any other hearing you
20       might have before another judge, if there is something you
21       want to ask your lawyer, if you need to talk to your lawyer
22       for any reason whatsoever, you just need to let me or any
23       other judge know, and we'll stop the hearing and allow you
24       the opportunity to meaningfully consult with counsel. Do you
25       understand that?
     Case: 1:15-cr-00018 Document #: 328 Filed: 10/09/18 Page 5 of 17 PageID #:2539   5

 1                   MR. VERMA: Yes.
 2                   MS. VERMA: Yes.
 3                   THE COURT: Okay. If you're unable to afford an
 4       attorney, I will appoint one to represent you at no cost.
 5       You also have the right to retain or, rather, hire counsel of
 6       your own choice, or even to waive the assistance of counsel
 7       and to represent yourself, if you voluntarily and
 8       intelligently elect to do so.
 9                   You have the right to have your lawyer with you
10       during any questioning by the governmental authorities. Do
11       you fully understand your rights concerning counsel? Yes?
12                   MR. VERMA: Yes.
13                   MS. VERMA: Yes.
14                   THE COURT: Yes?
15                   MR. VERMA: Yes.
16                   MS. VERMA: Yes.
17                   THE COURT: Okay. Are both of -- you're retained
18       counsel?
19                   MR. MENAKER: Well, I'm retained.
20                   THE COURT: Yes. Have you filed an appearance?
21                   MR. MENAKER: I have, Judge.
22                   THE COURT: Okay. And --
23                   MS. LINDSAY: And, your Honor, I will be submitting
24       forms for today's purposes.
25                   THE COURT: Okay. All right. Let me have those,
     Case: 1:15-cr-00018 Document #: 328 Filed: 10/09/18 Page 6 of 17 PageID #:2540   6

 1       please. And do you have a financial affidavit?
 2                   MS. LINDSAY: No. Ms. Verma is going to seek to
 3       hire someone.
 4                   THE COURT: Okay. So you're just representing her
 5       for today's purposes?
 6                   MS. LINDSAY: Yes.
 7                   THE COURT: Okay. All right. Here you go, Nakita,
 8       you can take that so I don't lose it.
 9                   Okay. Have you provided a copy of the indictment
10       to the defendants and their counsel?
11                   MR. HAXALL: Yes, your Honor. They were able to
12       get it from the PACER system.
13                   THE COURT: Okay. And would you summarize the
14       charge that's pending and the maximum possible penalty for
15       that charge.
16                   MR. HAXALL: Your Honor, each of the defendants are
17       charged with, in Count 1, with conspiracy to violate the Arms
18       Export Control Act. And, in Count 2, with conspiracy to
19       defraud the United States, in violation of 18 USC Section
20       371. That offense carries a maximum term of five years
21       imprisonment, a $250,000 fine, three years of supervised
22       release, and a $100 assessment. Each defendant was also
23       charged with a substantive violation of the Arms Export
24       Control Act in violation of Title 22 United States Code
25       Section 2778(c). That offense carries a penalty of up to
     Case: 1:15-cr-00018 Document #: 328 Filed: 10/09/18 Page 7 of 17 PageID #:2541   7

 1       20 years imprisonment, a million-dollar-fine, three years
 2       supervised release, and a $100 assessment.
 3                   Mr. Bharat Verma and Vibgyor Optical are
 4       additionally charged in Count 4 with money laundering in
 5       violation of 18 United States Code 1956(a)(2)(a). That
 6       offense carries a possible penalty of up to 20 years
 7       imprisonment, a $500,000 fine, a term of three years
 8       supervised release and a $100 assessment.
 9                   THE COURT: Thank you very much. Do you both
10       understand the charges that are pending against you? Yes?
11                   MR. VERMA: Yes.
12                   MS. VERMA: Yes.
13                   THE COURT: And the maximum possible penalties, if
14       you were to be convicted of those charges. Yes?
15                   MR. VERMA: Yes.
16                   THE COURT: All right. Yes?
17                   MS. VERMA: Yes.
18                   THE COURT: Do you want me to have the indictment
19       read out loud, or do you waive?
20                   MR. MENAKER: I'd waive formal reading, your Honor.
21                   THE COURT: And on behalf of your client?
22                   MS. LINDSAY: We'll waive formal reading as well.
23                   THE COURT: Okay. And what is your plea?
24                   MR. MENAKER: Not guilty.
25                   MS. LINDSAY: Not guilty.
     Case: 1:15-cr-00018 Document #: 328 Filed: 10/09/18 Page 8 of 17 PageID #:2542   8

 1                   MR. VERMA: Not guilty.
 2                   MS. LINDSAY: All charges.
 3                   THE COURT: All right. This is Judge Bucklo's
 4       case; is it not?
 5                   MR. HAXALL: It is, your Honor.
 6                   THE COURT: Okay. I don't have her schedule, but I
 7       can figure it out. Okay. Your 16.1(a) conference should
 8       take place on or before February 27th. The defense's
 9       pretrial motions are due on or before March 9th.
10       Government's response on March 19th. And she wants to see
11       you on March 13th at 10:00 am. Is there a motion to exclude
12       time?
13                   MR. HAXALL: There is, your Honor. And just so the
14       court is aware, there are approximately 24,000 pages of
15       discovery. So in the interest of justice to allow discovery
16       to be tendered and reviewed by counsel.
17                   THE COURT: I assume there is no objection?
18                   MR. MENAKER: No, there isn't, Judge. But since we
19       don't get to see Judge Bucklo before the pretrial motions are
20       due, I wonder if the court would consider just striking that
21       date for the pretrial motion, only because --
22                   THE COURT: I would love to do that, but I'm
23       utterly without power to do so. But I can make a suggestion.
24       I'm sure, if you were to contact her deputy and explain
25       that -- that situation, they -- I'm not even sure Judge
     Case: 1:15-cr-00018 Document #: 328 Filed: 10/09/18 Page 9 of 17 PageID #:2543   9

 1       Bucklo is currently in town.
 2                   MR. HAXALL: She is not, your Honor.
 3                   THE COURT: I think that's one of the reasons why
 4       it's kicked back a bit. So why don't you just do that. And
 5       I'm sure you can get that deadline changed. I just can't
 6       change it.
 7                   MR. MENAKER: I understand.
 8                   THE COURT: Okay. There are limits to my power.
 9                   All right. So I'm going to -- hearing no objection
10       to the exclusion of time, I'm going to exclude time in the
11       interest of justice, up to and including March 13th at
12       10:00 AM.
13                   So that takes care of that. Which gets us to the
14       issue of bond. I assume everyone has had an opportunity to
15       review the pretrial services report?
16                   MR. HAXALL: Yes, your Honor.
17                   THE COURT: Okay. And do you guys have proposed
18       release orders for us?
19                   MR. HAXALL: We do. First, the government has
20       tendered counsel, I don't think there is an objection, to a
21       $4,500 unsecured bond.
22                   THE COURT: Okay.
23                   MR. HAXALL: In addition, your Honor, the
24       government is seeking to have each defendant report to
25       pretrial services. I know that the latest report as to
     Case: 1:15-cr-00018 Document #: 328 Filed: 10/09/18 Page 10 of 17 PageID #:254410


 1       Mr. Verma indicates recommendation of no monitoring or no
 2       reporting --
 3                    THE COURT: Right.
 4                    MR. HAXALL: -- to pretrial. I can elaborate on
 5       that.
 6                    THE COURT: You want reporting?
 7                    MR. HAXALL: I do, your Honor.
 8                    THE COURT: Tell me why.
 9                    MR. HAXALL: Your Honor, this is a situation in
10       which the defendant, as is noted, holds dual citizenship. He
11       has traveled repeatedly to India. This is -- as your Honor
12       can tell from the indictment, this has been a long-term
13       fraud. In addition, it's noteworthy that in his report to
14       pretrial Mr. Verma indicates that he has made no money for
15       the last several years from this company. We have
16       indications that at least the company was bringing in
17       significant amounts of income contrary to the information he
18       has provided to the pretrial officer.
19                    For all of these reasons, we're not seeking to have
20       him detained. We're not asking to have him --
21                    THE COURT: I understand.
22                    MR. HAXALL: -- on the monitor.
23                    THE COURT: You just want to check him.
24                    MR. HAXALL: Exactly right.
25                    THE COURT: And that would be true for both --
     Case: 1:15-cr-00018 Document #: 328 Filed: 10/09/18 Page 11 of 17 PageID #:254511


 1       both --
 2                    MR. HAXALL: I don't believe Ms. Verma is
 3       objecting. It's notable that she declines --
 4                    THE COURT: To give a -- right.
 5                    MR. HAXALL: -- a sample. So I think,
 6       notwithstanding that issue, but I think pretrial is still
 7       recommending reporting for her.
 8                    THE COURT: Uh-huh.
 9                    MR. MENAKER: Judge, may I respectfully object?
10                    THE COURT: Of course you may.
11                    MR. MENAKER: Well, and I will do so, to the
12       government's request. Mr. Verma is 75 years old. In talking
13       to the pretrial services officer, obviously having to come
14       down here to personally report, he lives in the far northern
15       suburbs. It would be --
16                    THE COURT: Where is that?
17                    MR. MENAKER: Arlington Heights. Well, it's not
18       that far.
19                    THE COURT: It's not like we're talking the border
20       of Wisconsin.
21                    MR. MENAKER: No.
22                    THE COURT: I don't really think it's much of a
23       burden to have your client report from time to time to
24       pretrial services. And, in fact, a lot of that phone -- a
25       lot of that contact is done by phone. But I do think that
     Case: 1:15-cr-00018 Document #: 328 Filed: 10/09/18 Page 12 of 17 PageID #:254612


 1       the dual citizenship is something of a concern, as well as
 2       I'm familiar with the allegations in the -- in the
 3       indictment. And suffice to say that, given the relative low
 4       burden of your -- on your client, and the fact that a
 5       check-in every once in a while, I very rarely, in my own
 6       matters, not have any check-in with pretrial services. It's
 7       very unusual for me to go along with that. So I'm going to
 8       require it in this case. So --
 9                    MR. MENAKER: Okay.
10                    THE COURT: -- I respectfully overrule your
11       objection.
12                    MR. HAXALL: We do have the orders, your Honor.
13                    THE COURT: Okay.
14                    MR. HAXALL: In addition, just as a housekeeping
15       matter, your Honor, I'm asking leave to file with the court
16       the summons that were issued for each defendant to be here
17       today.
18                    THE COURT: Okay. All right. We'll make those of
19       record in the case.
20                    MR. HAXALL: Thank you.
21                    THE COURT: Okay. The release orders. Okay. I
22       need those. You can take those back.
23                    Are we requiring her to submit a sample?
24                    MR. HAXALL: It's part of the order that she do so.
25                    THE COURT: Yeah.
     Case: 1:15-cr-00018 Document #: 328 Filed: 10/09/18 Page 13 of 17 PageID #:254713


 1                    PRETRIAL SERVICES: That's correct, your Honor.
 2                    THE COURT: You know, I always -- I always like to
 3       put in a date of appearance, so I'm going to put in judge --
 4       for both defendants, I'm going to put in Judge Bucklo's
 5       status date. Now, having said that, you can certainly seek
 6       to waive the appearance for them, but I like a date in my
 7       orders. I don't just like it to be blank. So I'm going to
 8       do that, and then you can talk with the deputy when you have
 9       your other conversation about pretrial motions.
10                    MR. MENAKER: Oh, I'm sorry, I don't want to do
11       that for you.
12                    MR. HAXALL: Your Honor, counsel took some notes on
13       the appearance. Can we get another first page of the
14       appearance filed?
15                    THE COURT: What's her room again? 1441? Yeah, I
16       got it. I got it.
17                    THE CLERK: I'll check that courtroom.
18                    THE COURT: I got it. All right. Let me just go
19       through this first. Well, I'll wait until -- let me have
20       them both, and then I can do them the same time. They're
21       more or less the same, I think. Thank you.
22                    Okay. I'm going to go through with you now the
23       conditions under which I'm ordering your release. Oh, and by
24       the way, have either of these defendants been processed by
25       the United States Marshals?
     Case: 1:15-cr-00018 Document #: 328 Filed: 10/09/18 Page 14 of 17 PageID #:254814


 1                    MR. MENAKER: We're going to do that when we're
 2       through here, Judge.
 3                    THE COURT: Okay. That has to be done today.
 4       Okay. All right. Here we go.
 5                    The most -- obviously the most important part of
 6       this -- thank you -- this order is that you appear as
 7       directed. And your first required appearance, unless it's
 8       waived by the judge, is on March 13th at 10:00 a.m. for
 9       status. The order -- the order is also, as we've already
10       discussed, going to require you to submit to supervision by
11       the pretrial services as directed. Now, depending on your
12       individual circumstances and their continued evaluation, that
13       will be -- that can be, once in a while, it can be by
14       telephone. That -- I leave that in their hands to figure
15       out. But that will be required. You've surrendered your
16       passports already; have you not?
17                    MR. MENAKER: Judge, the government is in
18       possession of Mr. Verma's passport.
19                    THE COURT: They have them, okay. All right. So
20       you can't try to get any other passport while you're out on
21       bond. You need to stay in the Northern District of Illinois.
22       If you need to travel someplace else, you can seek leave to
23       do so, but you have to talk to pretrial services first. You
24       can't just travel without getting permission.
25                    Do either of you have a gun in your home?
     Case: 1:15-cr-00018 Document #: 328 Filed: 10/09/18 Page 15 of 17 PageID #:254915


 1                    MR. VERMA: No.
 2                    MS. VERMA: No.
 3                    THE COURT: No. Okay. You can't have a gun in a
 4       place where you -- where you live.
 5                    You may not use alcohol excessively. You may not
 6       use narcotic drugs, unless they are prescribed by a
 7       physician. You must -- you must report as soon as possible
 8       any contact with law enforcement. Now, that means anything
 9       as mundane as, for example, you might run a stop sign while
10       you're out on bond. I hope you don't, but you might. If you
11       do, you have to report that to your pretrial services officer
12       immediately. They're going to find out anyway, but if you
13       don't report it first, it's a violation of this order.
14       Understood?
15                    MR. VERMA: Yes.
16                    MS. VERMA: Yes.
17                    THE COURT: Okay. And then with respect to Urvashi
18       Verma, you are going to submit an initial drug test to
19       pretrial services. Now, if that's negative, that will be the
20       end of it. If it's positive for some reason, there may be
21       additional testing that will be required, and they will come
22       back to me, or, rather, probably to Judge Schenkier to figure
23       that out. Okay?
24                    MS. VERMA: Okay.
25                    THE COURT: All right. There are lots of penalties
     Case: 1:15-cr-00018 Document #: 328 Filed: 10/09/18 Page 16 of 17 PageID #:255016


 1       and sanctions for willful violations of the release order,
 2       but the most important thing is that, if you do violate it
 3       willfully, your bond can be revoked, and you will have to
 4       spend the time waiting for your charges to be disposed of in
 5       jail. So, please, if you have any questions about any of
 6       this, or anything else, talk to pretrial services, and, of
 7       course, your attorneys, and they will be happy to answer
 8       those questions.
 9                    Is there anything else that anybody would like me
10       to say with respect to these defendants? Or admonishments?
11                    MR. HAXALL: I don't believe so, your Honor.
12                    MR. MENAKER: No, your Honor.
13                    MS. LINDSAY: Nothing from us.
14                    THE COURT: Okay. Good enough. Then I will sign
15       both release orders. And then after you do your bonds, you
16       can go back to -- or go to the marshals. That's a pretty
17       routine matter. You just get fingerprinted, and they have
18       you fill out some paperwork.
19                    Okay. Here you go, Nakita, here are the release
20       orders for each of them. And then here are the bond.
21                    The bond that you're posting doesn't require you to
22       put up any cash. It's a 4,500 unsecured bond. Of course, if
23       you violate the release order, the government can seek to
24       recover all of that money from you.
25                    Okay. So this is that for each defendant, Nakita.
     Case: 1:15-cr-00018 Document #: 328 Filed: 10/09/18 Page 17 of 17 PageID #:255117


 1       So you can have them do that.
 2                    Anything further we need to take up at this time?
 3                    MR. HAXALL: I don't believe so, your Honor.
 4                    MR. MENAKER: No, your Honor.
 5                    THE COURT: Okay. Thank you very much.
 6                    MR. MENAKER: Thank you, Judge.
 7                    THE COURT: So we'll take a few minutes, I know I
 8       have another matter, we'll take a few minutes to do the bond,
 9       and then I'll come out for that. Okay?
10                    THE CLERK: All rise. Court stands in recess.
11             (Which were all the proceedings heard.)
12                                      CERTIFICATE
13             I certify that the foregoing is a correct transcript
14       from the digital recording of proceedings in the
15       above-entitled matter to the best of my ability, given the
16       limitations of using a digital-recording system.
17
18       /s/Sandra M. Mullin                         October 5, 2018
19
         Sandra M. Mullin                            Date
20
21
22
23
24
25
